Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Teachers Insurance and Annuity Association of America Rachael Zufall College Retirement Equities Fund Associate General Counsel 8500 Andrew Carnegie Blvd Asset Management Law Charlotte, NC 28075 (704) 988-4446 Tel (704) 988-1615 Fax rzufall@tiaa-cref.org June 25, 2009 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: TIAA-CREF Funds Post-Effective Amendment No. 30 to the Registration Statement on Form N-1A (File Nos. 333-76651 and 811-09301) To Whom It May Concern: On behalf of the TIAA-CREF Funds (the Funds), we are attaching for filing Post Effective Amendment No. 30 to the above-captioned registration statement on Form N-1A. The main purpose of this amendment is make the initial 485A filing needed to launch 11 new series of the Funds, as well as a new Premier share class. If you have any questions regarding this filing, please do not hesitate to call me at the number indicated above. Sincerely, /s/ Rachael Zufall Rachael Zufall Enclosures
